Case 2:18-cv-02133-MWF-MRW Document 31-1 Filed 01/15/19 Page 1 of 3 Page ID #:446



    1 Peter L. Haviland, 144967
      havilandp@ballardspahr.com
    2 Scott S. Humphreys, 298021
      humphreyss@ballardspahr.com
    3 BALLARD SPAHR LLP
      2029 Century Park East, Suite 800
    4 Los Angeles, CA 90067
    5 Telephone:  424.204.4400
      Facsimile: 424.204.4350
    6
      Attorneys for Defendant
    7 SUBARU OF AMERICA, INC.
    8
    9                          UNITED STATES DISTRICT COURT
   10                         CENTRAL DISTRICT OF CALIFORNIA
   11
   12 ALPHA GRP, INC.,                             Case No. 2:18-cv-02133-MWF-MRW
   13                              Plaintiff,      DECLARATION OF
                                                   SCOTT HUMPHREYS IN SUPPORT
   14          v.                                  OF SUBARU’S MOTION FOR
   15 SUBARU OF AMERICA, INC.                      PROTECTIVE ORDER
   16                              Defendant.      Judge:       Hon. Michael W. Fitzgerald
   17                                              Date:        February 25, 2019
                                                   Time:        10:00 a.m.
   18                                              Place:       Courtroom 5A
   19                                                           350 West First Street,
                                                                Los Angeles, CA 90012
   20
   21
   22
   23
   24
   25
   26
   27
   28

        DMWEST #17600967 v2
            DECLARATION OF SCOTT HUMPHREYS IN SUPPORT OF SUBARU’S MOTION FOR PROTECTIVE ORDER
Case 2:18-cv-02133-MWF-MRW Document 31-1 Filed 01/15/19 Page 2 of 3 Page ID #:447




    1          I, Scott S. Humphreys, declare as follows:
    2          1.      I am an attorney at Ballard Spahr LLP, counsel of record for
    3 Defendant Subaru of America, Inc. (“Subaru”) in this action. I have personal
    4 knowledge of the facts set forth in this Declaration, and, if called as a witness,
    5 could and would testify competently to such facts.
    6          2.      Attached hereto as Exhibit 1 is a true and correct copy of a screenshot
    7 of a text message that Subaru’s former employee Robert Weir (“Mr. Weir”)
    8 received from Colin Dyne on or about 3:27 a.m. on December 25, 2018. Subaru
    9 has identified Mr. Weir as an individual who is likely to have discoverable
   10 information that Subaru may use to support its defenses in Subaru’s Initial
   11 Disclosures Pursuant to Federal Rule of Civil Procedure 26(a)(1), which were
   12 served on Plaintiff’s counsel on or about September 19, 2018.
   13          3.      Attached hereto as Exhibit 2 is a true and correct copy of a screenshot
   14 of two text messages that Mr. Weir received from Colin Dyne on or about
   15 March 14 and March 16, 2018 respectively. This is the same text message that was
   16 attached as Exhibit I to Robert Weir’s Declaration in support of Subaru’s Motion
   17 to Transfer or Dismiss Plaintiff’s Complaint (Doc. No. 7-1, Exh. I.) The March 16
   18 text message included a link to a press release concerning an unrelated lawsuit
   19 which resulted in an award of several hundred million dollars to one of the parties.
   20 (https://www.prnewswire.com/news-releases/housecanary-awarded-7062-million-
   21 jury-verdict-in-ip-theft-case-against-amrock-300615123.html.)
   22          4.      Attached hereto as Exhibit 3 is a true and correct copy of a letter that
   23 counsel for Subaru sent to counsel for Plaintiff on March 22, 2018. This same letter
   24 was attached as Exhibit J to Robert Weir’s Declaration in support of Subaru’s
   25 Motion to Transfer or Dismiss Plaintiff’s Complaint (Doc. No. 7-1, Exh. J).
   26 No response to this letter was ever received and, to my knowledge, no response was
   27 ever sent by Plaintiff, Dyne or their counsel.
   28 ////
        DMWEST #17600967 v2
             DECLARATION OF SCOTT HUMPHREYS IN SUPPORT OF SUBARU’S MOTION FOR PROTECTIVE ORDER
Case 2:18-cv-02133-MWF-MRW Document 31-1 Filed 01/15/19 Page 3 of 3 Page ID #:448
